Schiebl v Senior Care Emergency Med. Servs. (2016 NY Slip Op 08162)





Schiebl v Senior Care Emergency Med. Servs.


2016 NY Slip Op 08162


Decided on December 6, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 6, 2016

Renwick, J.P., Saxe, Gische, Webber, JJ.


2375 20100/14

[*1]Holly Schiebl, Plaintiff-Respondent,
vSenior Care Emergency Medical Services, Defendant-Appellant, "Jane Doe," etc., et al., Defendants.


Gallo Vitucci & Klar, New York (Yolanda L. Ayala of counsel), for appellant.
Forde & Associates, Eastchester (Christopher Glass of counsel), for respondent.

Order, Supreme Court, Bronx County (Alexander W. Hunter, Jr., J.), entered on or about January 16, 2015, which, to the extent appealed from as limited by the briefs, denied the motion of defendant Senior Care Emergency Medical Services (Senior Care) for summary judgment dismissing the complaint as against it, and granted plaintiff's cross motion for leave to amend the complaint to add Senior Ride Transportation Services, LLC (Senior Ride) as a named defendant, unanimously reversed, on the law, without costs, Senior Care's motion granted, and plaintiff's cross motion denied. The Clerk is directed to enter judgment accordingly.
In this action for personal injuries sustained when an ambulette driver allegedly assaulted plaintiff, the motion court properly found that questions existed as to whether Senior Care was the alter ego of Senior Ride, the employer of the ambulette driver. However, the affidavits of managers from both companies and the personnel file established that, at most, the employee had been disciplined in the past for rudeness and verbal abuse toward clients, and the companies had no notice of any physically violent propensities. In opposition, plaintiff failed to offer evidence that the companies knew, or had reason to be aware of, the employee's propensity to engage in [*2]the type of physically assaultive conduct that led to plaintiff's injuries (see Coronado v 3479 Assoc. LLC, 128 AD3d 496 [1st Dept 2015]).
We have considered all other claims and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 6, 2016
CLERK